Citation Nr: 1811498	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  95-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of an overpayment of VA educational benefits in the initial amount of $3711.87 and including all subsequent interest and administrative fees. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 1994 decision by the Committee on Waivers and Compromises (COWC) at the VA Regional Office (RO) in San Juan, Puerto Rico.  The case is currently under the jurisdiction of the RO in Muskogee, Oklahoma.

The Board remanded the claim in December 1996 and November 2011 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence reasonably indicates that the Veteran was misled concerning his appeal rights by a February 1977 decision letter that retroactively discontinued his educational benefits, notified him that he had been overpaid and informed him of his right to appeal the retroactive discontinuation but did not inform him of the right to request a waiver of the overpayment.   

2.  The evidence reasonably indicates that the Veteran did not subsequently become aware of his right to request a waiver of the overpayment until at least September 1993.   

3.  The evidence reasonably indicates that VA was at fault for creation of the overpayment; that the Veteran bore little to no fault for its creation; and that collection of the debt has constituted a hardship for the Veteran.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the request for waiver of recovery of overpayment of education benefits was timely.  Public Law 92-329, Title II, Section 3102, June 30, 1972; Public Law 97-306, Title IV, Section 402(b), October 14, 1982; 38 U.S.C. § 5302 (a) (2012); 38 C.F.R. § 1.963 (b) (2017).

2.  The criteria for a waiver of recovery of the debt resulting from the overpayment of educational benefits have been met.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition in this case, all notification and development action needed to fairly adjudicate the appeal has been accomplished.

II.  Analysis

A.  Timeliness of the waiver claim

The evidence shows that the Veteran was generally notified that he was overpaid in the amount of $3711.87 by a February 4, 1977 decision letter.

At the time of that letter, the statutory provision applicable to waiver of overpayments required an application for waiver to be made within two years from the date of the notification of the indebtedness by VA.  See Public Law 92-329, Title II, Section 3102, June 30, 1972.  Effective October 14, 1982, the general time limit for submitting a waiver request was reduced from two years to 180 days.  See Public Law 97-306, Title IV, Section 402(b).  Effective June 13, 1991, a requirement was added that the notice of indebtedness should include a statement of the right of the Veteran to submit an application for a waiver and a description of the procedures for submitting the application.  This requirement is still in effect.  38 U.S.C.A. § 5302 (a) (2012). 

Also under controlling case-law, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or something that VA should have done but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.  

The February 4, 1977 decision letter discontinued the Veteran's educational allowance effective April 14, 1975.  The San Juan RO noted that it had been determined that any enrollment at the Academia Puertorriquena de Belleza (APB) from January 1, 1975 forward did not meet the requirements for payment of VA educational assistance.  As a result of this retroactive discontinuation, the RO found that the Veteran had been overpaid education benefits in the amount of $3711.87. 

Although the February 4, 1977 letter notified the Veteran of the amount he was found to be overpaid as a result of the retroactive discontinuation of his educational benefits, it was not labeled as a notice of indebtedness.  Also, it is written in the context of informing the Veteran of the legal decision pertaining to whether or not he was entitled to the educational benefits that were paid to him and of the legal rights that he had in relation to challenging the decision to discontinue these benefits retroactively.  It is not written in the context of informing him that an actual debt was owed or the rights he might have in challenging the assessment of an overpayment or actual collection of the debt.  The letter informed him of his right to appeal the retroactive discontinuation to the Board at any time within a year of the February 1977 decision date and that such an appeal could be started by filing a notice of disagreement.  It also informed him of his rights to be represented by an accredited representative, to submit new evidence and to have a hearing.  However, the letter did not inform him of his right to request a waiver or the two year time limit for making such a request.  By not informing him of this right while at the same time informing him of the other appeal rights, it made it appear that his appeal rights were limited to those specified (i.e. rights pertaining only to challenging whether retroactive termination of his education benefits was proper).  Accordingly, the February 1977 decision letter was clearly misleading. 

Also, the evidence of record does not show that the misleading nature of the initial January 1977 decision letter was corrected at any time prior to September 1993.  To the contrary, just a few weeks after the decision letter was issued, the parties entered into an agreement for the Veteran to repay the indebtedness, where he simply agreed to pay VA $25 per month until the debt was paid with no mention of any interest accruing.  Collection was then suspended a little over a year later by a June 1978 "Notice of Termination."  The claims file does not include any documentation that the Veteran was sent a copy of this notice (although presumably he would have been aware that he subsequently stopped paying VA his monthly installment payment).  Similarly, the claims file does not contain any documentation that the Veteran was notified that the "termination" was actually a suspension of collection until such time as he began receiving income (e.g. government benefits), a portion of which could be used to repay the outstanding debt.  There is also no indication that he was informed of any interest that might accrue while collection was suspended.  Thus, it is reasonable to conclude that the Veteran remained unaware of any right to request a waiver of the debt and could have reasonably believed that VA had permanently terminated collection of it.

The next communication of record concerning the debt is not until a March 1990 letter from the St. Paul RO, indicating that the suspension period for collection of the Veteran's debt had expired; that no payments had been received; and that he had not proposed any sort of payment plan.  The Veteran was informed that his current indebtedness was $5,978.41, which consisted of an original principal amount of $3631.87, $2332.75 in interest and $13.79 in administrative cost of collection fees.   He was also informed that interest was being assessed at an annual percentage rate of 15.05% along with a monthly administrative cost of collection fee of $0.98 subject to change annually until the Veteran's debt was paid in full.  The Veteran was asked to complete and sign a current Financial Status Report, along with a partial payment and a reasonable plan to repay the debt.  There was no mention of any legal rights, including any right to waiver of the debt.  There is also no other indication from the record that the Veteran had become aware of any waiver rights.  The Veteran's financial status report was received by VA in May 1990.  On it, the Veteran indicated that he received only a minimal amount of household income, approximately half of his monthly household expenses.  There is no indication from the record that VA responded to the Veteran's submission.    
  
Instead, the next correspondence of record pertaining to the debt is a September 1993 statement by the Veteran where he requested a hearing with the COWC so that he could present evidence that the educational debt was not his fault.  This is the first evidence of record indicating that he was aware that VA can waive the debts of veterans in some instances.  The Veteran noted that due to accrued interest, the current debt amount was $7960.  

A hearing was scheduled to take place in February 1994.  However, in a February 1994 statement, the Veteran affirmatively requested waiver of the debt.  He indicated that he was not at fault in creation of the overpayment because he enrolled in APB and completed the coursework (without knowledge that the school had provided VA with a false certification).  He also indicated that he had no way to repay the principal amount of the debt, let alone the interest.  

The above summarized evidence reasonably indicates that the Veteran was misled by the January 1977 decision letter into believing that his right to appeal the assessment of the overpayment did not include any right to request that the debt be waived.  This state of affairs is also reasonably shown to have continued until September 1993, at which point the Veteran appears to have become aware of his right to request a waiver.  Consequently, because the Veteran was misled by the conduct of VA into allowing the deadline for filing a waiver to pass; because there is no indication that this error was ever corrected; and because there is no indication that the Veteran became aware of a potential waiver right at any time prior to September 1993, the time limit for filing for a waiver in this case may be equitably tolled from February 4, 1977 until September 30, 1993.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  

In making this finding, the Board does not find any intent on the part of the VA to mislead the Veteran; only that he ended up being misled.  Also, the application of equitable tolling might normally require the Veteran to present affirmative evidence that he was actually misled by the notice provided and as a result, was unaware of his right to file a waiver.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.  However, this appeal has already been pending for more than 23 years.  Consequently, to avoid prolonging it any further, the Board will refrain from requiring any further development to attempt to more specifically ascertain the effect of the February 1977 decision letter and VA's subsequent communications and actions on the Veteran's knowledge, or lack thereof, of his right to request a waiver.  

In sum, the existing evidence is at least in equipoise as to whether the February 1977 decision letter and subsequent lack of any notice to the Veteran of any right to request a waiver misled him into believing that he did not have this right up until September 1993.  Accordingly, resolving reasonable doubt in the Veteran's favor, the time limit for filing for a waiver in this case may be equitably tolled from February 4, 1977 until September 30, 1993.  38 C.F.R. § 3.102; Bailey, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Therefore, as the Veteran's request for waiver was filed within two years (and also within 180 days) of September 30, 1993, it is considered timely.  See Public Law 92-329, Title II, Section 3102, Public Law 97-306, Title IV, Section 402(b); 38 U.S.C.A. § 5302 (a). 
      
B.  Merits of the waiver claim

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302 (b).  Equity and good conscience involves consideration of a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965.  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The law also precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C. § 5302 (c); 38 C.F.R. § 1.965 (b). The Board does not find a basis in the record for concluding that fraud, misrepresentation or bad faith are present in this case.  38 U.S.C. § 5302 (c); 38 C.F.R. § 1.965 (b). 

Regarding the pertinent factors for consideration, in a December 1976 report, an RO adjudication officer found that there was prima facie evidence to indicate that the overpayment in the Veteran's case was caused by a false certification by APB.  There is no indication that the Veteran was aware of this false certification.  Also, the Veteran has affirmatively reported that he completed his APB coursework and the Board can find no evidence contradicting his report.  Consequently, since the Veteran apparently completed the coursework for which he was receiving educational benefits without knowing that APB had submitted the false certification, the Board does not have a basis for finding that the Veteran bears any significant fault for creation of the overpayment.

In contrast, while VA was certainly not at fault for the false certification made by APB, VA did generate the December 1976 report concluding that since the school submitted the false certification, it should be held liable for the educational benefits the Veteran received for his attendance there.  Consequently, before it decided to attempt to recover the educational debt from the veteran, VA was aware of highly probative evidence that APB, rather than the Veteran was at fault for the debt.  Also, at a very early stage, VA was aware that the Veteran did not have any significant income from which the underlying debt could be recovered.  Accordingly, given the significant evidence of both lack of fault and economic hardship, VA was at fault for assessing an overpayment and requiring the Veteran to submit a claim for waiver rather than simply waiving the Veteran's debt on its own accord.  

Also, as alluded to above, the information of record tends to indicate that the Veteran's income has historically been less than his expenses.  In this regard, the Veteran's March 1990 financial status report shows monthly expenses greatly in excess of monthly income.  Also, a VA Debt Management Center (DMC) investigation has determined that VA wrote off the Veteran's debt in 1999 after collecting a total amount of $840, finding that the remainder of it was uncollectible.  Coupled with the income information, this evidence reasonably indicates that recovery of the debt has constituted an undue hardship for the Veteran over the course of the appeal period.  

Recovery of the debt would not defeat the purpose of the educational benefit in question because VA educational benefits are meant to be used for properly certified courses of education.  Also, the Veteran was unjustly enriched in the sense that he was paid educational benefits to attend a program, which had submitted a false certification.  However, these factors are outweighed by the lack of fault on the Veteran's part and his undue hardship.  Accordingly, recovery of the overpayment in this case was and is against equity and good conscience and must be waived.  38 U.S.C.A. § 5302 (b); 38 C.F.R. § 1.965.  The Veteran is entitled to reimbursement of the amount of the overpayment, interest and administrative fees that were actually recovered from him by VA.  The Veteran is advised that it appears from the record that this amounts to $840.  

ORDER

The Veteran's request for waiver of the overpayment of educational benefits in the initial amount of $3711.87 and including all subsequent interest and administrative fees was timely. 
 

Waiver of the overpayment of VA educational benefits in the initial amount of $3711.87 and including all subsequent interest and administrative fees is granted.

Reimbursement of the amount of the overpayment, interest and administrative fees collected from the Veteran by VA is granted.     



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


